ORDER
The Disciplinary Review Board on October 29,1998, having filed with the Court its decision concluding that VINCENT D. PARAGANO of BERNARDSVILLE, who was admitted to the bar of this State in 1980, should be suspended from the practice of law for a period of six months for violating RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation); and good cause appearing;
. It is ORDERED that VINCENT D. PARAGANO is suspended from the practice of law for a period of six months, and until further Order of the Court, effective April 19, 1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.